DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 4, 8, 9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beall 2016/0295208 (hereinafter Beall) in view of Baumann et al. “Vision based error detection for 3D printing processes, 2016” (hereinafter Baumann).

Regarding claim 1, Beall teaches: an apparatus comprising:
a processor; and
a non-transitory computer readable medium storing machine readable instructions that when executed by the processor cause the processor to:
identify, based on the blob detection analysis, blobs that remain a same shape and include same centroids on the first and second component images (Fig. 7 - - previously acquired and current acquired non-thermal images are first and second component images);
perform a further blob detection analysis on first and second thermal images associated with the first and second component images (Fig. 7 - - previously acquired and current acquired thermal images are first and second thermal images);
determine, based on the further blob detection analysis, whether one of the identified blobs includes a same shape and a different centroid between the first and 
based on a determination that the one of the identified blobs includes the same shape and the different centroid, generate an indication of a thermal camera misalignment (Fig. 8, [0059] - - adjust the location and orientation of the camera to match with the base camera pose).

But Beall does not explicitly teach: 
perform a blob detection analysis on first and second component images associated with additive manufacturing of a component;

However, Baumann teaches:
perform a blob detection analysis on first and second component images associated with additive manufacturing of a component (Page 5, section 3.4.3 - - blob detection in 3D printing);

Beall and Baumann are analogous art because they are from the same field of endeavor.  They all relate to image processing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as taught by Beall, and incorporating blob detection in 3D printing, as taught by Baumann.  

Baumann (Abstract).

Regarding claim 7, Beall teaches: a computer implemented method comprising:
identifying, based on blob detection analysis on first and second component images, blobs that remain a generally same shape and include generally same centroids on the first and second component images (Fig. 7 - - previously acquired and current acquired non-thermal images are first and second component images; these images include objects generally same shape and same centroids; [0033] - - asset identification is blob detection);
determining, based on a further blob detection analysis on first and second thermal images associated with the first and second component images, whether a plurality of the identified blobs include generally same shapes and different centroids between the first and second thermal images (Fig. 7 - - previously acquired and current acquired thermal images are first and second thermal images);
based on a determination that the plurality of the identified blobs include the generally same shapes and the different centroids, generating an indication of a thermal camera misalignment (Fig. 8 - - the current acquired image includes same shape and a different centroid from the previously acquired image since the item is rotated); and
performing, based on the generated indication, a corrective action to realign a thermal camera that includes the thermal camera misalignment (Fig. 8, [0059] - - adjust the location and orientation of the camera to match with the base camera pose).

But Beall does not explicitly teach: 
perform a blob detection analysis on first and second component images associated with additive manufacturing of a component;

However, Baumann teaches:
perform a blob detection analysis on first and second component images associated with additive manufacturing of a component (Page 5, section 3.4.3 - - blob detection in 3D printing);

Beall and Baumann are analogous art because they are from the same field of endeavor.  They all relate to image processing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Beall, and incorporating blob detection in 3D printing, as taught by Baumann.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve failure detection for 3D printing, as suggested by Baumann (Abstract).

Regarding claim 12, Beall teaches: a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed, cause a processor to:
identify, based on a blob detection analysis on first and second component images, blobs that remain a generally same shape and include generally same centroids on the first and second component images (Fig. 7 - - previously acquired and current acquired non-thermal images are first and second component images; these images include objects generally same shape and same centroids; [0033] - - asset identification is blob detection);
determine, based on a further blob detection analysis on first and second thermal images associated with the first and second component images, whether one of the identified blobs includes a generally same shape and an offset location between the first and second thermal images (Fig. 7 - - previously acquired and current acquired thermal images are first and second thermal images; Fig. 8 - - the current acquired image includes same shape and a different centroid from the previously acquired image since the item is rotated); and
based on a determination that the one of the identified blobs includes the generally same shape and the offset location, realign a thermal camera (Fig. 8, [0059] - - adjust the location and orientation of the camera to match with the base camera pose).

But Beall does not explicitly teach: 
perform a blob detection analysis on first and second component images associated with additive manufacturing of a component;

However, Baumann teaches:
perform a blob detection analysis on first and second component images associated with additive manufacturing of a component (Page 5, section 3.4.3 - - blob detection in 3D printing);

Beall and Baumann are analogous art because they are from the same field of endeavor.  They all relate to image processing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by Beall, and incorporating blob detection in 3D printing, as taught by Baumann.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve failure detection for 3D printing, as suggested by Baumann (Abstract).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beall 2016/0295208 (hereinafter Beall) in view of Baumann et al. “Vision based error detection for 3D printing processes, 2016” (hereinafter Baumann) and further in view of Tomita 2002/0054312 (hereinafter Tomita).

Regarding claim 2, the combination of Beall and Baumann teaches all the limitations of the base claims as outlined above. 

But the combination of Beall and Baumann does not explicitly teach: 
printer control language (PCL) images.

However, Tomita teaches:
printer control language (PCL) images ([0012] - - printer control language to be developed into image data).

Beall, Baumann and Tomita are analogous art because they are from the same field of endeavor.  They all relate to image processing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as taught by the combination of Beall and Baumann, and incorporating printer control language images taught by Tomita.  

One of ordinary skill in the art would have been motivated to do this modification in order to analyze the contents of printing, as suggested by Tomita ([0010]).

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beall 2016/0295208 (hereinafter Beall) in view of Baumann et al. “Vision based Baumann) and further in view of Sohn “Extraction of buildings from high-resolution satellite data and LIDAR, 2004” (hereinafter Sohn).

Regarding claim 5, the combination of Beall and Baumann teaches all the limitations of the base claims as outlined above. 

But the combination of Beall and Baumann does not explicitly teach: 
perform the blob detection analysis to identify closed convex polygons on the first and second component images associated with additive manufacturing of the component.

However, Sohn teaches:
perform the blob detection analysis to identify closed convex polygons on the first and second component images associated with additive manufacturing of the component (section 4. “BUILDING DESCRIPTION” - - “building blob”, “building outlines are reconstructed by merging only “building” polygons forming building objects”. Section 4.3 - - building detection result are decomposed of a set of convex polygons)

Beall, Baumann and Sohn are analogous art because they are from the same field of endeavor.  They all relate to image processing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as taught by the combination of Beall and Baumann, and incorporating identifying closed convex polygons as taught by Sohn.  

One of ordinary skill in the art would have been motivated to do this modification in order to acquire accurate detection of an item, as suggested by Sohn (Abstract).

Regarding claim 10, the combination of Beall and Baumann teaches all the limitations of the base claims as outlined above. 

But the combination of Beall and Baumann does not explicitly teach: 
identifying, based on blob detection analysis to identify closed convex polygons on first and second component images associated with additive manufacturing of the component.

However, Sohn teaches:
identifying, based on blob detection analysis to identify closed convex polygons on first and second component images associated with additive manufacturing of the component (section 4. “BUILDING DESCRIPTION” - - “building blob”, “building outlines are reconstructed by merging only “building” polygons forming building objects”. Section 4.3 - - building detection result are decomposed of a set of convex polygons)

Beall, Baumann and Sohn are analogous art because they are from the same field of endeavor.  They all relate to image processing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Beall and Baumann, and incorporating identifying closed convex polygons as taught by Sohn.  

One of ordinary skill in the art would have been motivated to do this modification in order to acquire accurate detection of an item, as suggested by Sohn (Abstract).

Regarding claim 15, the combination of Beall and Baumann teaches all the limitations of the base claims as outlined above. 

But the combination of Beall and Baumann does not explicitly teach: 
identifying, based on blob detection analysis to identify closed convex polygons on first and second component images.

However, Sohn teaches:
identifying, based on blob detection analysis to identify closed convex polygons on first and second component images (section 4. “BUILDING DESCRIPTION” - - “building blob”, “building outlines are reconstructed by merging only “building” polygons 

Beall, Baumann and Sohn are analogous art because they are from the same field of endeavor.  They all relate to image processing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by the combination of Beall and Baumann, and incorporating identifying closed convex polygons as taught by Sohn.  

One of ordinary skill in the art would have been motivated to do this modification in order to acquire accurate detection of an item, as suggested by Sohn (Abstract).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beall 2016/0295208 (hereinafter Beall) in view of Baumann et al. “Vision based error detection for 3D printing processes, 2016” (hereinafter Baumann) and further in view of Harding 2018/0124341 (hereinafter Harding).

Regarding claim 6, the combination of Beall and Baumann teaches all the limitations of the base claims as outlined above. 

But the combination of Beall and Baumann does not explicitly teach: 


However, Harding teaches:
multi jet fusion based manufacturing of the component ([0026] - - multi jet fusion).

Beall, Baumann and Harding are analogous art because they are from the same field of endeavor.  They all relate to image processing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above apparatus, as taught by the combination of Beall and Baumann, and incorporating multi jet fusion as taught by Harding.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide early detection of problems of multi jet fusion, as suggested by Harding ([0006]).

Regarding claim 11, the combination of Beall and Baumann teaches all the limitations of the base claims as outlined above. 

But the combination of Beall and Baumann does not explicitly teach: 
multi jet fusion based manufacturing of the component.

Harding teaches:
multi jet fusion based manufacturing of the component ([0026] - - multi jet fusion).

Beall, Baumann and Harding are analogous art because they are from the same field of endeavor.  They all relate to image processing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Beall and Baumann, and incorporating multi jet fusion as taught by Harding.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide early detection of problems of multi jet fusion, as suggested by Harding ([0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116